MEMORANDUM **
George Hamilton, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that he was deprived of his First Amendment right to correspond confidentially with the Federal Bureau of Investigation (“FBI”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, O’Keefe v. Van Boening, 82 F.3d 322, 324 (9th Cir.1996), and affirm. We may affirm on any grounds finding support in the record. Kling v. Hallmark Cards, Inc., 225 F.3d 1030, 1039 (9th Cir.2000).
Although Hamilton may have a right to correspond confidentially with an FBI agent under California law, see Cal.Code Regs. tit. 15, § 3141(a) & (c)(2) (inmates may correspond confidentially with federal officials appointed by the President of the United States, and their staff members), no such federal constitutional right exists, O’Keefe, 82 F.3d at 325-27 (noting that a prison need not treat all mail sent to government agencies and officials as legal mad).
Moreover, restrictions on confidential mail are reasonably related to legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987); O’Keefe, 82 F.3d at 326 (“Regulating correspondence between prisoners and government agencies can serve to prevent criminal activity and maintain prison security.”)
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.